DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 08/18/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the first conductive segment directly connected to the at least one first gate via and at least one source/drain via have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang et al. (US 2021/0035902).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0300839) in view of Umezawa (US 2005/0195636) and Kang et al. (US 2021/0035902).
In reference to claim 1, Kim et al. (US 2016/0300839), hereafter “Kim,” discloses a semiconductor structure, with reference to Figures 5 and 7, comprising:
a first gate 210 and a second gate 215 disposed in a first layer and aligned with each other in a first direction, paragraph 87;
at least one first gate via 230 disposed on the first gate and at least one second gate via 235 disposed on the second gate, paragraph 89; and
a first conductive line 240 disposed in a third layer and extending in the first direction;
wherein the first and second gates are configured to be a terminal of a first logic circuit,
wherein the first conductive line is electrically coupled to the first gate through the at least one first gate via, and
wherein the first conductive line is electrically coupled to the second gate through the at least one second gate via, paragraph 90.
The first and second gates being configured to be a terminal of a first logic circuit is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the application of the gates to a logic circuit does not result in a structural difference and the gates of Kim are capable of performing the intended use.
Moreover, Kim discloses the first and second gates being configured to be a terminal of a first logic circuit paragraphs 24-26 and 58.
Kim does not disclose a first conductive segment and a second conductive segment disposed in a second layer above the first layer, wherein the first conductive segment is directly connected to the at least one first gate via and at least one source/drain via,
the first conductive line disposed in a third layer above the second layer, 
the first conductive line is electrically coupled to the first gate through a first connection via, the first conductive segment, and the at least one first gate via, or
the first conductive line is electrically coupled to the second gate through a second connection via, the second conductive segment, and the at least one second gate via.
Umezawa (US 2005/0195636), hereafter “Umezawa,” discloses a semiconductor device including teaching a first conductive segment 191 and a second conductive segment 193 disposed in a second layer above the first layer SG, wherein the first and second conductive segments are coupled to the first and second gate vias 175, 176, respectively,
the first conductive line 198 disposed in a third layer above the second layer, extending through first and second active areas, between STI regions in Figure 6, associated with first and second gates, respectively,
the first conductive line is electrically coupled to the first gate through a first connection via, the first conductive segment, and the at least one first gate via, or
the first conductive line is electrically coupled to the second gate through a second connection via, the second conductive segment, and the at least one second gate via, paragraphs 67 and 70-73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first conductive segment and a second conductive segment to be disposed in a second layer above the first layer, wherein the first and second conductive segments are coupled to the first and second gate vias, respectively,
the first conductive line to be disposed in a third layer above the second layer,
the first conductive line to be electrically coupled to the first gate through a first connection via, the first conductive segment, and the at least one first gate via, and
the first conductive line to be electrically coupled to the second gate through a second connection via, the second conductive segment, and the at least one second gate via.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting forming the conductive line in a higher level metal layer for a conductive line in a first level metal layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first conductive line to extend through first and second active areas associated with the first and second gates, respectively. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, an obvious application of extending the conductive line in order to make additional electrical connections.
Kang et al. (US 2021/0035902), hereafter “Kang,” discloses a semiconductor structure including teaching a first conductive segment M1 and a second conductive segment AM1 disposed in a second layer above a first layer, wherein the first conductive segment is directly connected to the at least one first gate via, CB of GE2, and at least one source/drain via VA, paragraph 110. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first conductive segment to be directly connected to the at least one first gate via and at least one source/drain via. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the principles of Kim and Umezawa to a wiring configuration as in Kang.
	In reference to claim 8, Kim discloses an integrated circuit, with reference to Figures 5 and 7, comprising:
a first pair of transistors, comprising:
a first gate CL2 extending along a first direction; and a first active area AR1 and a second active area AR2 separated from the first active area in the first direction, wherein the first gate crosses the first active area and the second active area, paragraph 87;
at least one first gate via CB2a and at least one second gate via CB2b that are coupled to the first gate, wherein the at least one first gate via is arranged closer to the first active area than the at least one second gate via, paragraphs 88 and 89; and
a first conductive line M1b/240 electrically coupled to the at least one first gate via and the at least one second gate via, wherein the first conductive line extends in the first direction;
wherein the at least one first gate via, the at least one second gate via, and the first conductive line are included in a conductive path coupled to the first gate of the first pair of transistors, paragraph 90.
Kim does not disclose a first conductive segment and a second conductive segment above the first gate wherein the first conductive segment is directly connected to the at least one first gate via and at least one source/drain via,
the first conductive line is above the first and second conductive segments.
Umezawa discloses a semiconductor device including teaching a first conductive segment 191 and a second conductive segment 193 above the first gate SG, wherein the first and second conductive segments are coupled to the first and second gate vias 175, 176, respectively,
the first conductive line 198 is above the first and second conductive segments, the first conductive line extending through first and second active areas, between STI regions in Figure 6, paragraphs 67 and 70-73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first conductive segment and a second conductive segment to be above the first gate and coupled to the at least one first gate via and the at least one second gate via, respectively and the first conductive line to be above the first and second conductive segments.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting forming the conductive line in a higher level metal for a conductive line in a first level metal layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first conductive line to extend through the first and second active areas. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, an obvious application of extending the conductive line in order to make additional electrical connections.
Kang discloses a semiconductor structure including teaching a first conductive segment M1 and a second conductive segment AM1 disposed in a second layer above a first layer, wherein the first conductive segment is directly connected to the at least one first gate via, CB of GE2, and at least one source/drain via VA, paragraph 110. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first conductive segment to be directly connected to the at least one first gate via and at least one source/drain via. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the principles of Kim and Umezawa to a wiring configuration as in Kang.
In reference to claim 12, Kim discloses the first gate comprises:
a first portion 210/CL2a and a second portion 215/CL2b separated from the first portion in the first direction, wherein the at least one first gate via is disposed on the first portion of the first gate, and the at least one second gate via is disposed on the second portion of the first gate, paragraphs 87 and 88.
In reference to claim 16, Kim discloses a second pair of transistors, comprising:
a second gate CL1a of a first transistor of the second pair of transistors;
a third gate CL3b of a second transistor of the second pair of transistors, wherein the second gate crosses the first active area AR1, and the third gate crosses the second active area AR2;
a third gate via CB1a disposed on the second gate;
a fourth gate via CB1b disposed on the third gate; and
a second conductive line M2a electrically coupled to the third gate via and the fourth gate via, paragraphs 50, 56, and 58.
In reference to claim 21, Kang discloses the first conductive segment M1 extends in a second direction different from the first direction (of gates GE), Figure 17.
In reference to claim 22, Kang discloses the at least one first gate via is coupled to a gate terminal GE2 of a first transistor and the at least one source/drain via is coupled to a source/drain terminal of a second transistor, GE1, Figure 17.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0300839) in view of Umezawa (US 2005/0195636) and Kang et al. (US 2021/0035902) as applied to claims 1 and 8 above and further in view of Gwak et al. (US 2019/0131171).
In reference to claim 6, Kim discloses a first active area AR1 and a second active area AR2 separated from each other in the first direction and extending in a second direction different from the first direction, Figure 5.
Kim in view of Umezawa does not disclose wherein the first gate via aligns with a center of the first active area in the first direction, and the second gate via aligns with a center of the second active area in the first direction.
Gwak et al. (US 2019/0131171), hereafter “Gwak,” discloses a semiconductor device including teaching a gate via, 58 in Figures 1 and 2, aligns with a center of an active area 26 in the first direction, (line II-II’ is the first direction, parallel to gate 41), paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first gate via to align with a center of the first active area in the first direction, and the second gate via to align with a center of the second active area in the first direction. One would have been motivated to do so in order to precisely align and space the contacts within the device to realize high integration and minimize spacing within the device, paragraphs 3 and 95.
In reference to claim 9, Kim does not disclose wherein the at least one first gate via aligns with a center of the first active area in the first direction.
Gwak discloses a semiconductor device including teaching a gate via, 58 in Figures 1 and 2, aligns with a center of an active area 26 in the first direction, (line II-II’ is the first direction, parallel to gate 41), paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one first gate via to align with a center of the first active area in the first direction. One would have been motivated to do so in order to precisely align and space the contacts within the device to realize high integration and minimize spacing within the device, paragraphs 3 and 95.

Claims 1, 2, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2021/0035902) in view of Umezawa (US 2005/0195636) and.
In reference to claim 1, Kang et al. (US 2021/0035902), hereafter “Kang,” discloses a semiconductor structure, with reference to Figure 17, comprising:
a first gate and a second gate disposed in a first layer and aligned with each other in a first direction, GE5;
at least one first gate via CB disposed on the first gate and at least one second gate via ACB disposed on the second gate; and
a first conductive segment M1 and a second conductive segment AM1 disposed in a second layer above the first layer, wherein the first conductive segment is directly connected to the at least one first gate via and at least one source/drain via VA, paragraphs 109 and 110.
Kang does not disclose a first conductive line disposed in a third layer above the second layer and extending in the first direction;
wherein the first and second gates are configured to be a terminal of a first logic circuit,
wherein the first conductive line is electrically coupled to the first gate through a first connection via, the first conductive segment, and the at least one first gate via, and
wherein the first conductive line is electrically coupled to the second gate through a second connection via, the second conductive segment, and the at least one second gate via.
The first and second gates being configured to be a terminal of a first logic circuit is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the application of the gates to a logic circuit does not result in a structural difference and the gates of Kang are capable of performing the intended use.
Umezawa discloses a semiconductor device including teaching a first conductive line, 198 in Figure 6, disposed in a third layer above the second layer and extending in the first direction through first and second active areas, between STI regions in Figure 6, associated with first and second gates, respectively;
wherein the first conductive line is electrically coupled to the first gate SG through a first connection via 196, a first conductive segment 191, and the at least one first gate via 175, and
wherein the first conductive line is electrically coupled to the second gate through a second connection via 197, a second conductive segment 193, and at least one second gate via 176, paragraphs 67 and 70-73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first conductive line to be disposed in a third layer above the second layer;
wherein the first conductive line is electrically coupled to the first gate through a first connection via, the first conductive segment, and the at least one first gate via, and
wherein the first conductive line is electrically coupled to the second gate through a second connection via, the second conductive segment, and the at least one second gate via.
One would have been motivated to do so in order to apply the same signal to the first and second conductive segments, paragraph 110 of Kang and to provide a shunt for the gate electrode, paragraph 73 of Umezawa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first conductive line to extend through first and second active areas associated with the first and second gates, respectively. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, an obvious application of extending the conductive line in order to make additional electrical connections.
In reference to claim 2, Kang discloses the first and second gates are connected to each other as a gate structure extending in the first direction, GE5 in Figure 17.
In reference to claim 7, Kang discloses a third gate and a fourth gate, GE4 disposed in the first layer and aligned with each other in the first direction;
a third gate via CB disposed on the third gate and a fourth gate via ACB disposed on the fourth gate;
a third conductive segment M1 coupled to the third gate and a fourth conductive segment AM1 coupled to the fourth gate, wherein the third and fourth conductive segments are disposed in the second layer; paragraphs 109 and 110.
Kang does not disclose a second conductive line disposed in the third layer and extending in the first direction.
Umezawa discloses a semiconductor device including teaching a conductive line, 198 in Figure 6, disposed in a third layer and extending in the first direction, paragraphs 70-73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second conductive line to be disposed in the third layer and extending in the first direction,
 One would have been motivated to do so in order to apply the same signal to the third and fourth gates, paragraph 110 of Kang and to provide a shunt for the gate electrode, paragraph 73 of Umezawa.
The third and fourth gates are configured to be a terminal of a second logic circuit, the first and second logic circuits coupled to each other is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the application of the gates to a logic circuit does not result in a structural difference and the gates of Kang, which are couple to each other, are capable of performing the intended use.
In reference to claim 21, Kang discloses the first conductive segment M1 extends in a second direction different from the first direction (of gates GE), Figure 17.
In reference to claim 22, Kang discloses the at least one first gate via is coupled to a gate terminal GE2 of a first transistor and the at least one source/drain via is coupled to a source/drain terminal of a second transistor, GE1, Figure 17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2021/0035902) in view of Umezawa (US 2005/0195636) and as applied to claim 2 above and further in view of Erickson et al. (US 2005/0017362).
In reference to claim 3, Kang discloses a first active area NR and a second active area PR separated from each other in the first direction and extending in a second direction different from the first direction, Figure 17.
Kang does not disclose wherein the at least one first gate via comprises a plurality of first gate vias, and the at least one second gate via comprises a plurality of second gate vias; or
wherein a number of the plurality of first gate vias are aligned along a width of the first active area in the first direction, and a number of the plurality of second gate vias are aligned along a width of the second active area in the first direction.
Erickson et al. (US 2005/0017362), hereafter “Erickson,” discloses a semiconductor device including teaching the at least one first gate via comprises a plurality of first gate vias, and the at least one second gate via comprises a plurality of second gate vias, paragraph 21; and
wherein a number of the plurality of first gate vias are aligned along a width of the first active area in the first direction, and a number of the plurality of second gate vias are aligned along a width of the second active area in the first direction, Figure 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one first gate via to comprise a plurality of first gate vias, and the at least one second gate via to comprise a plurality of second gate vias;
wherein a number of the plurality of first gate vias are aligned along a width of the first active area in the first direction, and a number of the plurality of second gate vias are aligned along a width of the second active area in the first direction.
One would have been motivated to do so in order to increase the number of gate vias to decrease the gate resistance, paragraph 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2021/0035902) in view of Umezawa (US 2005/0195636), and as applied to claim 1 above and further in view of Gwak et al. (US 2019/0131171).
In reference to claim 6, Kang discloses a first active area NR and a second active area PR separated from each other in the first direction and extending in a second direction different from the first direction, Figure 17.
Kang in view of Umezawa does not disclose wherein the first gate via aligns with a center of the first active area in the first direction, and the second gate via aligns with a center of the second active area in the first direction.
Gwak discloses a semiconductor device including teaching a gate via, 58 in Figures 1 and 2, aligns with a center of an active area 26 in the first direction, (line II-II’ is the first direction, parallel to gate 41), paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first gate via to align with a center of the first active area in the first direction, and the second gate via to align with a center of the second active area in the first direction. One would have been motivated to do so in order to precisely align and space the contacts within the device to realize high integration and minimize spacing within the device, paragraphs 3 and 95.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0300839) in view of Umezawa (US 2005/0195636) and Kang et al. (US 2021/0035902) as applied to claim 8 and 12 above and further in view of Erickson et al. (US 2005/0017362).
In reference to claim 10, Kim does not disclose the at least one first gate via and the at least second gate via comprise a plurality of first gate vias and a plurality of second gate vias, respectively, and wherein a resistance of the conductive path is associated with a number of the plurality of first gate vias and a number of the plurality of second gate vias.
Erickson discloses a semiconductor device including teaching a plurality of first gate vias and a plurality of second gate vias, respectively, paragraph 21, and wherein a resistance of the conductive path is associated with a number of the plurality of first gate vias and a number of the plurality of second gate vias, paragraph 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one first gate via and the at least second gate via to comprise a plurality of first gate vias and a plurality of second gate vias, respectively, and wherein a resistance of the conductive path is associated with a number of the plurality of first gate vias and a number of the plurality of second gate vias. One would have been motivated to do so in order to increase the number of vias to decrease the gate resistance, paragraph 7.
In reference to claim 14, Kim does not disclose the at least one first gate via comprises a plurality of first gate vias, and wherein a resistance of the conductive path increases in response to a number of the plurality of first gate vias decreasing.
Erickson discloses a semiconductor device including teaching a plurality of first gate vias and, paragraph 21, and wherein a resistance of the conductive path increases in response to a number of the plurality of first gate vias decreasing, paragraph 7 (implicit in increasing the number vias decreasing the resistance). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one first gate via to comprise a plurality of first gate vias, and wherein a resistance of the conductive path increases in response to a number of the plurality of first gate vias decreasing. One would have been motivated to do so in order to increase the number of vias to decrease the gate resistance, paragraph 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0300839) in view of Umezawa (US 2005/0195636), Kang et al. (US 2021/0035902), and Erickson et al. (US 2005/0017362) as applied to claims 10 and 14 above and further in view of Nagy et al. (US 2017/0104075).
In reference to claim 15, Kim does not disclose the number of the plurality of first gate vias varies as a width of the first active area varies.
Nagy discloses a semiconductor device including teaching the relationship between the number of gate contacts and a length of an active region, paragraph 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the number of the plurality of first gate vias to vary as a width of the first active area varies. To do so would have merely been to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, applying the known principle of basing the width of the first active area on the number of gate contacts of Nagy to the base of device of Kim and Erickson, in light of the design incentive of increasing the number of gate vias to decrease the gate resistance. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0300839) in view of Umezawa (US 2005/0195636) and Kang et al. (US 2021/0035902) as applied to claim 12 above and further in view of Siprak (WO 2017/217984).
In reference to claim 13, Kim does not disclose a ratio of a width of the first conductive line over a width of the first portion of the first gate is from about 1 to about 20.
Siprak (WO 2017/217984) discloses a semiconductor device including teaching a ratio of a width of the first conductive line 130L over a width of the first portion of the first gate 104L is greater than 1, page 30 lines 3-17 and Figure 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a ratio of a width of the first conductive line over a width of the first portion of the first gate to be from about 1 to about 20. One would have been motivated to do so in order to provide the conductive line in a metal layer above the gate in a layer not associated with or constrained by the channel length, page 30 lines 3-9.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 2005/0017362) in view of Kang et al. (US 2021/0035902) and Umezawa (US 2005/0195636) and.
In reference to claim 17, Erickson et al. (US 2005/0017362), hereafter “Erickson,” discloses a method of making a semiconductor device including 
forming a gate structure, 50 in Figure 1;
forming at least one first gate via 60 and at least one second gate via 60 on the gate structure, paragraph 21; and
forming a conductive line 70 coupled to the gate structure through the at least one first gate via, and the at least one second gate via, paragraph 19;
wherein the gate structure and the conductive line extend in a first direction, Figure 6 and paragraph 23.
Erickson does not disclose forming a gate structure shared by a first transistor of a first type and a second transistor of a second type different from the first type,
forming a first conductive segment and a second conductive segment extending in a second direction different from the first direction, wherein
the first conductive segment is directly connected to the at least one gate via and at least one first source/drain via,
the second conductive segment is directly connected to the at least one second gate via and at least one second source/drain via, or
forming the conductive line coupled to the gate structure through a plurality of conductive vias, a plurality of conductive segments, the at least one first gate via, and the at least one second gate via.
Kang et al. (US 2021/0035902), hereafter “Kang,” discloses a method of making a semiconductor device, with reference to Figure 17, including teaching forming a gate structure GE5 shared by a first transistor of a first type, in region PR, and a second transistor of a second type, in region NR, different from the first type, paragraph 110.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a gate structure shared by a first transistor of a first type and a second transistor of a second type different from the first type. To do so would have merely been to apply a known technique to improve similar methods in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 1385 (2007), MPEP 2143 I. C.
Kang discloses forming a first conductive segment M1 and a second conductive segment AM1 extending in a second direction different from the first direction (of gates GE), wherein
the first conductive segment is directly connected to at least one gate via CB and at least one first source/drain via VA, and
the second conductive segment is directly connected to the at least one second gate via CB and at least one second source/drain via VA, paragraph 110.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to forming a first conductive segment and a second conductive segment extending in a second direction different from the first direction, wherein
the first conductive segment is directly connected to the at least one gate via and at least one first source/drain via, and
the second conductive segment is directly connected to the at least one second gate via and at least one second source/drain via.
To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the principles of Kim and Umezawa to a wiring configuration as in Kang.
Kang does not disclose forming a first conductive segment and a second conductive segment coupled to the at least one first gate via and the at least one second gate via, respectively, wherein the first and second conductive segments are above the gate structure, and 
 forming the conductive line above the first and second conductive segments and coupled to the gate structure through a plurality of conductive vias, a plurality of conductive segments, the at least one first gate via, and the at least one second gate via
wherein the gate structure and the conductive line do not overlap, or
wherein the conductive line extends through first and second active areas associated with the first and second transistors, respectively.
Umezawa discloses a method of making a semiconductor device including
forming a first conductive segment, 191 in Figure 6, and a second conductive segment 193 coupled to the at least one first gate via 175 and the at least one second gate via 176, respectively, wherein the first and second conductive segments are above the gate structure SG,
forming a conductive line 198 above the first and second conductive segments and coupled to a gate structure SG through a plurality of conductive vias 196, 197, a plurality of conductive segments 191, 193, at least one first gate via 175, and at least one second gate via 176,
wherein the conductive line extends through first and second active areas, between STI regions in Figure 6, associated with first and second transistors, respectively, paragraphs 67 and 70-73.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a first conductive segment and a second conductive segment coupled to the at least one first gate via and the at least one second gate via, respectively, wherein the first and second conductive segments are above the gate structure, and
form the conductive line above the first and second conductive segments and coupled to the gate structure through a plurality of conductive vias, a plurality of conductive segments, the at least one first gate via, and the at least one second gate via.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting forming the conductive line in a higher level metal layer for a conductive line in a first level metal layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive line to extend through first and second active areas associated with the first and second gates, respectively. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, an obvious application of extending the conductive line in order to make additional electrical connections.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 2005/0017362) in view of Kang et al. (US 2021/0035902), Umezawa (US 2005/0195636), and as applied to claim 17 above and further in view of Gwak et al. (US 2019/0131171).
In reference to claim 19, Kang discloses forming a first active area, PR in Figure 17, of the first transistor and a second active area NR of the second transistor that are separated from each other in the first direction and extend in the second direction.
Erickson in view of Kang and Umezawa does not disclose wherein the at least one first gate via aligns with a center of the first active area in the first direction
Gwak et al. (US 2019/0131171) discloses a semiconductor device including teaching a gate via, 58 in Figures 1 and 2, aligns with a center of an active area 26 in the first direction, (line II-II’ is the first direction, parallel to gate 41), paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one first gate via to align with a center of the first active area in the first direction. One would have been motivated to do so in order to precisely align and space the contacts within the device to realize high integration and minimize spacing within the device, paragraphs 3 and 95.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 2005/0017362) in view of Kang et al. (US 2021/0035902), Umezawa (US 2005/0195636), and as applied to claim 17 above and further in view of Bouche et al. (US 2015/0311199).
In reference to claim 20, Erickson does not disclose numbers of the at least one first gate via and the at least one second gate via vary as a length of the gate structure varies.
	Bouche et al. (US 2015/0311199) discloses a semiconductor device including teaching gate vias, 320 in Figure 3, spaced along the gate at ‘regular intervals,’ paragraph 19. It flows naturally from this teaching of Bouche that a shorter gate has fewer intervals and therefore fewer vias and a longer gate has more intervals and therefore more vias.
It would have been obvious to one of ordinary skill in the art for numbers of the at least one first gate via and the at least one second gate via to vary as a length of the gate structure varies. One would have been motivated to do so in order to effectively couple the gate to a parallel metallization to reduce gate resistance, paragraph 17.


Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable because the prior art of record fails to teach or fairly suggest the device wherein the at least one first gate via and the at least one second gate via comprise a plurality of first gate vias and a plurality of second gate vias, respectively, and wherein a number of the plurality of first gate vias and a number of the plurality of second gate vias are the same; in combination with the other recited limitations in the base claim.
Claim 18 would be allowable because the prior art of record fails to teach or fairly suggest the method wherein a ratio of a width of the conductive line to a width of the gate structure ranges from about 1 to about 20, and wherein a ratio of a height of the conductive line to a height of the gate structure ranges from about 1 to about 40; in combination with the other recited limitations in the base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897